              Case 1:21-cv-01217-MKV Document 9 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE STEWART, SHANNON FITZGERALD
and SUMMER APICELLA, on behalf of themselves                   Case No. 1:21-cv-01217
and all others similarly situated,

                                Plaintiffs,
                                                               ECF Case
         v.

NURTURE, INC.,

                                Defendant.

                                   NOTICE OF APPEARANCE

         TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that Negin Hadaghian, an attorney associated with the law firm

DLA Piper LLP (US), hereby enters an appearance in the above-captioned action as counsel for

defendant, Nurture, Inc., and respectfully requests that all notices and other papers in this action

be served upon the undersigned at the address stated below.

         I certify that I am admitted to practice in this Court.

Dated:        New York, New York               Respectfully submitted,
              March 8, 2021
                                               DLA PIPER LLP (US)


                                               By: /s/ Negin Hadaghian
                                                   Negin Hadaghian
                                                   1251 Avenue of the Americas, 27th Floor
                                                   New York, NY 10020-1104
                                                   Telephone: 212.335.4500
                                                   Facsimile: 212.335.4501
                                                   Email:      negin.hadaghian@us.dlapiper.com

                                                   Attorney for Defendant, Nurture, Inc.
